Citation Nr: 1447359	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a right shoulder separation disorder.  


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1974 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for residuals of a right shoulder separation disorder.  The Veteran appealed the denial of service connection in this decision and the matter is now before the Board.

This case was previously before the Board in January 2013, and the Board remanded the matter to the RO via the Appeals Management Center (AMC) for further evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.


FINDING OF FACT

The Veteran's right shoulder separation disorder is not causally or etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a right shoulder separation disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' -the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The disorder at issue, residuals of a right shoulder separation, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an April 2010 statement in support of his claim, the Veteran contended that he suffers from a right shoulder disorder that resulted from a partial separation of the right shoulder he sustained while participating in physical training in service.  He stated that his right shoulder hurts when he lifts objects, and that he is unable to hold his right arm above his shoulder for more than several seconds because it causes him pain.  He also alleged that he has difficulty performing daily activities like household duties and playing golf because of this disorder, and that his symptoms have increased due to age.  

The Board notes that on the Veteran's January 1977 separation examination, the examining doctor noted that all of the Veteran's medical conditions, including the upper extremities, were normal.  Additionally, the Veteran stated in this document that he was in good health. 

In another April 2010 statement, the Veteran stated that the only treatment he received for the right shoulder disorder occurred during service at the Reynold's Army Hospital in Fort Sill, Oklahoma.  As explained more thoroughly in the "Duties to Notify and Assist" section below, VA diligently searched for these service treatment records, but the search did not reveal any such documents.  

In a July 2010 notice of disagreement, the Veteran asserted that his injury occurred during physical training at Ft. Leonard Wood, and that the Reynold's Army Hospital lost his and his wife's treatment records.  Additionally, he contends that when he noted on the January 1977 separation examination that he was in good health, he meant that he was in overall good health, but that his shoulder would ache if he held it in a horizontal or overhead position.  He stated that this ache has progressively worsened as he gets older. 

Likewise, in his VA Form 9, Appeal to Board of Veteran's Appeals, he again asserted that he received treatment for the claimed shoulder disorder only at the Reynold's Army Hospital and only during service.  He again minimized the significance of the January 1977 separation examination statement that he was in good health because he considers himself to be in good health currently even though he has had a heart attack. 

Following a remand decision by the Board in January 2013, the Veteran was afforded a VA orthopedic examination in March 2013.  The examiner diagnosed him with calcific tendonitis in the right shoulder.  The Veteran stated to the examiner that he ran into a wall during physical training and that there was no treatment or evaluation of his right shoulder since discharge from service.  He also stated that he was treated in a sling for 3 weeks in service, and given light duty for several months.  He asserted limited overhead activity secondary to pain and a sense of fatigue.  

After reviewing the claims file and conducting an in-person examination, the examiner opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner reasoned that the Veteran had a contusion to the shoulder that resolved, and that the Veteran has not been seen or treated for the disability since discharge from service, which was 36 years prior to the examination.  Additionally, the examiner noted that there was no evidence of a chronic on-going disorder associated with service and that the Veteran's current shoulder disorder is due to his age and not due to any trauma to his shoulder.  

After considering the Veteran's statements, his endorsement of no shoulder pain in the separation report of medical history, the lack of report of any shoulder injury during service, and the many years from separation from service until he sought treatment for a right shoulder condition, the Board concludes that he did not have a chronic right shoulder disability during service.  Although another plausible explanation is that the Veteran provided during the appeal, i.e., that the right shoulder condition was present but was not disabling at the time or for many years thereafter, the Board has determined that its conclusion is more in keeping with the record as a whole.  The Board acknowledges that there is more than one plausible interpretation of this evidence.  However, the Board determines that its finding is more consistent with this evidence.  

Turning to the evidence linking a current right shoulder disability to service, the Board finds that the VA examiner's opinion is afforded more probative weight than the Veteran's lay opinion.  The Board notes that the claims file does not contain evidence of treatment of an on-going or chronic shoulder disorder during and after service.  The examiner noted these facts in rendering the opinion.  Nevertheless, the examiner assumed that even if the Veteran had a right shoulder contusion in service, it would unlikely result in the current right shoulder condition.  

Therefore, as the preponderance of the evidence is against service connection for residuals of a right shoulder separation disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013)




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in March 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  VA requested the Veteran's complete medical service treatment records in March 2010 from the Personnel Information Exchange System (PIES) and received all available records in April 2010.  After receiving statements from the Veteran in April 2010 that service treatment records from 1975 were missing from Reynold's Army Hospital in Fort Sill, Oklahoma, VA attempted to get these records from PIES through an April 2010 request which received a response that the search found no additional documents showing treatment for the Veteran.  In the July 2010 rating decision, the RO explained to the Veteran that VA attempted to associate these records with his claims file but that such records could not be located.  The Veteran submitted a July 2010 notice of disagreement showing that he had actual knowledge that the search for Reynold's Army Hospital records did not produce any additional documents.  Lastly, VA requested from PIES the Veteran's entire personnel file in February and April 2013, and it received all available requested documents in May 2013; however, these documents did not include records from Reynold's Army Hospital or document in any way that he sustained an injury to his right shoulder.  Thus, the Board finds that further efforts to obtain the Veteran's service treatment records from the Reynold's Army Hospital should cease because it would be futile or the records do not exist.  See 38 C.F.R. § 3.159(c)(2). 

The duty to assist was further satisfied by a VA examination in March 2013, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the issue of residuals of a right shoulder separation disorder for additional development, including obtaining the Veteran's complete personnel file, a VA examination, and a medical opinion to determine the likely etiology for the claimed injury.  Accordingly, VA associated the personnel records with the Veteran's claims file, and a VA examiner conducted an orthopedic examination in March 2013 and provided a medical opinion regarding the etiology of the disability.  Therefore, the Board finds that the RO substantially complied with the January 2013 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for residuals of a right shoulder separation disorder is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


